FILED
                            NOT FOR PUBLICATION                              OCT 2 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50313

               Plaintiff - Appellee,             D.C. No. 2:08-cr-01057-RGK

  v.
                                                 MEMORANDUM*
SANDRA ANDRADE,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                    R. Gary Klausner, District Judge, Presiding

                           Submitted September 23, 2014**

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       Sandra Andrade appeals from the district court’s judgment and challenges

the 12-month, 1-day sentence imposed following her guilty-plea conviction for

conspiracy to structure financial transactions, in violation of 18 U.S.C. § 371.

Pursuant to Anders v. California, 386 U.S. 738 (1967), Andrade’s counsel has filed

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a brief stating that there are no grounds for relief, along with a motion to withdraw

as counsel of record. We have provided Andrade the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

         Counsel’s motion to withdraw is GRANTED.

         AFFIRMED.




                                          2                                    13-50313